Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application serial number 17/148,862 filed on 01/14/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 3, 8, 9, 10, 15, 16, 17   is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 20040006513) in view of  Katz (US 20170349455 A1).
Regarding to claim 1, US 20040006513 teaches a computer-implemented system, comprising: one or more processors; an embedded supervisory control and data acquisition (SCADA) system enabling automated configuration assignments of remote terminal units (RTUs) at an RTU level (the transmission methods used by the instruments and analyzers in the water treatment system and in the water distribution system used to send data to either the remote database and web servers or to the SCADA system at the treatment facility can vary. For example cellular phones can be used to dial either local or central internet services providers. Radios, or so called remote terminal units (RTU) coupled to radio frequency transmitters, can also be used to send transfer the collected data to SCADA system or can send it directly to the said remote database) [see Paragraph 0027]; 
a wastewater treatment system using the SCADA system to manage a distributed float network collecting data, including sensory information (The data is collected from sensors located at an equipment site and transferred to a remotely located computer using transmission means by use of the Internet where all data received can be used for the generation of reports which are accessible by Internet connection) [see Paragraph 0016] , from evaporation ponds;
a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising: 

monitoring, using the wastewater treatment system, evaporation ponds wastewater quantity and quality and adherence to environmental standards and regulations (One or more additional sensor(s) can be placed inside the equipment, pipes, containers and inlets to determine quantity and/or quality of the water through the process (not shown) and other sections throughout the discharge pipes and alternative pipe sections would provide additional monitoring and control abilities) [see Paragraph 0136] ; 
collecting environmental compliance data from the distributed float network; 
analyzing the environmental compliance data collected from the distributed float network managed by the wastewater treatment system (This invention consists of a method for collecting analytical data from the electronic control system of a single analyzer unit or multiple analyte units, storing the raw data locally for a short period of time, and subsequently using any of a variety of transmission means to send this data to a remote internet server computer. At the remote internet server computer, the data is stored in a database and may also be displayed via a web server. Upon arrival, or upon scheduled intervals, or upon a user request, the data is analyzed, compared to historical records, and a performance analysis result is made. Based upon the raw data or upon the analysis result, reports can be issued to appropriate regulatory agencies, alerts or alarms can be raised, and notifications issued via email, pager, voice 
providing a dashboard displaying future trends of the evaporation ponds wastewater quantity and quality (This invention consists of a method for collecting analytical data from the electronic control system of a single analyzer unit or multiple analyte units, storing the raw data locally for a short period of time, and subsequently using any of a variety of transmission means to send this data to a remote internet server computer. At the remote internet server computer, the data is stored in a database and may also be displayed via a web server. Upon arrival, or upon scheduled intervals, or upon a user request, the data is analyzed, compared to historical records, and a performance analysis result is made. Based upon the raw data or upon the analysis result, reports can be issued to appropriate regulatory agencies, alerts or alarms can be raised, and notifications issued via email, pager, voice or text messaging, or other messaging medium which can be mediated by a computer program connected to a phone line or the internet) [see Paragraph 0010].
However, US 20040006513 does not explicitly teach a wastewater evaporation pond management (WEPM)  system using the SCADA system.
US 20170349455 A1, from the same or similar fields of endeavor, teaches a wastewater evaporation pond management (WEPM)  system using the SCADA system (the controls can be standard manual or even automated controls. However, the discharge system can achieve even greater efficiencies and improved performance by using more advanced control systems, which may include a signal capture and data acquisition (“SCADA”) system. SCADA is also an acronym for supervisory control and 
[see Paragraphs 0132 & 0133 & 0134];
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20040006513 in view of US 20170349455 A1 because US 20170349455 A1 suggests that recent improvements in computer power and software configurations enable entire systems to be operated in real time with, or without, human interaction. The real time capabilities 

Regarding to claim 2, US 20040006513 and US 20170349455 A1 teach the limitations of claim 1 above.
However, US 20040006513 does not explicitly teach  the operations further comprising communicating, by the WEPM system and the SCADA system, with oil and gas applications, pipeline applications, and power and utility applications.
US 20170349455 A1, from the same or similar fields of endeavor,  teaches the operations further comprising communicating, by the WEPM system and the SCADA system, with oil and gas applications, pipeline applications, and power and utility applications (the operations further comprising communicating, by the WEPM system and the SCADA system, with oil and gas applications, pipeline applications, and power and utility applications ) [see Paragraph 0132]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20040006513 in view of US 20170349455 A1 because US 20170349455 A1 suggests that recent improvements in computer power and software configurations enable entire systems to be operated in real time with, or without, human interaction. The real time capabilities allow the control system to make decisions based on multiple factors and operate the water purification system favorable with little or no operator interaction.

However, US 20040006513 does not explicitly teach the operations further comprising generating, on behalf of control systems, actions for improved decision making and normalization of pond operation and maintenance, wherein the actions include mitigation control using isolation valves.
US 20170349455 A1, from the same or similar fields of endeavor, teaches the operations further comprising generating, on behalf of control systems, actions for improved decision making and normalization of pond operation and maintenance, wherein the actions include mitigation control using isolation valves (the operations further comprising generating, on behalf of control systems, actions for improved decision making and normalization of pond operation and maintenance, wherein the actions include mitigation control using isolation valves ) [see Paragraph 0132]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20040006513 in view of US 20170349455 A1 because US 20170349455 A1 suggests that recent improvements in computer power and software configurations enable entire systems to be operated in real time with, or without, human interaction. The real time capabilities allow the control system to make decisions based on multiple factors and operate the water purification system favorable with little or no operator interaction.



Regarding to claim 8, US 20040006513 teaches a computer-implemented method, comprising: 
managing, using a wastewater treatment system with an embedded supervisory control and data acquisition (SCADA) system, a distributed float network collecting data, including sensory information (The data is collected from sensors located at an equipment site and transferred to a remotely located computer using transmission means by use of the Internet where all data received can be used for the generation of reports which are accessible by Internet connection) [see Paragraph 0016], from evaporation ponds;
automating, using the wastewater treatment system and the embedded SCADA system, a configuration data upload for remote terminal units (RTUs) managed by the wastewater treatment system (automating, using the wastewater treatment system and the embedded SCADA system, a configuration data upload for remote terminal units (RTUs) managed by the wastewater treatment system ) [see the Claim 1];
monitoring, using the wastewater treatment system, evaporation ponds wastewater quantity and quality and adherence to environmental standards and regulations (One or more additional sensor(s) can be placed inside the equipment, pipes, containers and inlets to determine quantity and/or quality of the water through the process (not shown) and other sections throughout the discharge pipes and alternative pipe sections would provide additional monitoring and control abilities) [see Paragraph 0136] ; 
collecting environmental compliance data from the distributed float network; 

providing a dashboard displaying future trends of the evaporation ponds wastewater quantity and quality (This invention consists of a method for collecting analytical data from the electronic control system of a single analyzer unit or multiple analyte units, storing the raw data locally for a short period of time, and subsequently using any of a variety of transmission means to send this data to a remote internet server computer. At the remote internet server computer, the data is stored in a database and may also be displayed via a web server. Upon arrival, or upon scheduled intervals, or upon a user request, the data is analyzed, compared to historical records, and a performance analysis result is made. Based upon the raw data or upon the analysis result, reports can be issued to appropriate regulatory agencies, alerts or 
However, US 20040006513 does not explicitly teach a wastewater evaporation pond management (WEPM)  system using the SCADA system.
US 20170349455 A1, from the same or similar fields of endeavor, teaches a wastewater evaporation pond management (WEPM)  system using the SCADA system (the controls can be standard manual or even automated controls. However, the discharge system can achieve even greater efficiencies and improved performance by using more advanced control systems, which may include a signal capture and data acquisition (“SCADA”) system. SCADA is also an acronym for supervisory control and data acquisition. Typically, SCADA is a computer system for gathering and analyzing real time data. SCADA systems are used to monitor and control a plant or equipment in industries such as telecommunications, water and waste control, energy, oil and gas refining and transportation. A SCADA system gathers information, through equipment, such as sensors or gauges, transfers the information back to a central site. The central site can collect the information necessary for efficient analysis and control of the plant, which includes but is not limited to, determining if operational changes are advantageous or necessary, and displaying the information in a logical and organized fashion. SCADA systems can be relatively simple, such as one that monitors environmental conditions of a small building, or complex, such as a system that monitors all the activity in a nuclear power plant or the activity of a municipal water system. In addition, recent improvements in computer power and 
[see Paragraphs 0132 & 0133 & 0134];
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20040006513 in view of US 20170349455 A1 because US 20170349455 A1 suggests that recent improvements in computer power and software configurations enable entire systems to be operated in real time with, or without, human interaction. The real time capabilities allow the control system to make decisions based on multiple factors and operate the water purification system favorable with little or no operator interaction.

Regarding to claim 9, claim 9 is rejected the same limitations of claim 2 above.
Regarding to claim 10, claim 10 is rejected the same limitations of claim 3 above.



Regarding to the claim 15, US 20040006513 teaches a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
managing, using a wastewater treatment system with an embedded supervisory control and data acquisition (SCADA) system, a distributed float network collecting data, 
automating, using the wastewater treatment system and the embedded SCADA system, a configuration data upload for remote terminal units (RTUs) managed by the wastewater treatment system (automating, using the wastewater treatment system and the embedded SCADA system, a configuration data upload for remote terminal units (RTUs) managed by the wastewater treatment system ) [see the Claim 1];
monitoring, using the wastewater treatment system, evaporation ponds wastewater quantity and quality and adherence to environmental standards and regulations (One or more additional sensor(s) can be placed inside the equipment, pipes, containers and inlets to determine quantity and/or quality of the water through the process (not shown) and other sections throughout the discharge pipes and alternative pipe sections would provide additional monitoring and control abilities) [see Paragraph 0136] ; 
collecting environmental compliance data from the distributed float network; 
analyzing the environmental compliance data collected from the distributed float network managed by the wastewater treatment system (This invention consists of a method for collecting analytical data from the electronic control system of a single analyzer unit or multiple analyte units, storing the raw data locally for a short period of time, and subsequently using any of a variety of transmission means to send this data to a remote internet server computer. At the remote internet server computer, 
providing a dashboard displaying future trends of the evaporation ponds wastewater quantity and quality (This invention consists of a method for collecting analytical data from the electronic control system of a single analyzer unit or multiple analyte units, storing the raw data locally for a short period of time, and subsequently using any of a variety of transmission means to send this data to a remote internet server computer. At the remote internet server computer, the data is stored in a database and may also be displayed via a web server. Upon arrival, or upon scheduled intervals, or upon a user request, the data is analyzed, compared to historical records, and a performance analysis result is made. Based upon the raw data or upon the analysis result, reports can be issued to appropriate regulatory agencies, alerts or alarms can be raised, and notifications issued via email, pager, voice or text messaging, or other messaging medium which can be mediated by a computer program connected to a phone line or the internet) [see Paragraph 0010].
However, US 20040006513 does not explicitly teach a wastewater evaporation pond management (WEPM)  system using the SCADA system.

[see Paragraphs 0132 & 0133 & 0134];



Regarding to claim 16, claim 16 is rejected the same limitations of claim 2 above.
Regarding to claim 17, claim 17 is rejected the same limitations of claim 3 above.

Allowable Subject Matter
Claims 4, 5, 6, 7, 11, 12, 13, 14, 18, 19, 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412